This is an action to quiet title to certain land in Los Angeles County. Plaintiff alleges that he is the owner and entitled to the possession of the same. The allegation of such ownership and right to possession was denied by each of defendants. Upon the trial, the only evidence of title in plaintiff offered consisted of an application by plaintiff to the surveyor-general to purchase the land from the state as tide-lands, a certificate of purchase therefor issued November 5, 1901, to plaintiff by the register of the state land-office, and evidence that since the date of such certificate the land had been assessed to plaintiff and he had paid the taxes thereon. The documents were in all respects regular on their face. The certificate stated that the land was "State Tide Land," which it admittedly was. It was in effect stipulated by the parties at the time of the offer of the documents in evidence that the land was at the time of application and certificate wholly within the city of San *Page 46 
Pedro, an incorporated city of this state. This stipulation having been made, defendants objected to the admission of the documents in evidence, upon the ground that, the land being within an incorporated town, had been reserved from sale, and the certificate was therefore void. The objection was sustained and the documents excluded. Plaintiff, without offering any other evidence of title, rested, and defendants submitted the case without evidence. The court found that plaintiff was not the owner or entitled to the possession of any part of the land, and directed judgment of dismissal. This is an appeal by plaintiff from such judgment.
In view of the stipulation as to the location of this tide-land, the lower court did not err in excluding the application to purchase and the certificate of purchase issued thereunder.
It was not made to appear that the land fronted on any harbor, estuary, bay, or inlet used for purposes of navigation, and, therefore, it does not appear that the land was withheld from sale by virtue of section 3 of article XV of the constitution. At the time of such application to purchase, and ever since, section 3488 of the Political Code provided in terms that all tide-lands "within two miles of" any incorporated city or town other than San Francisco or Oakland are excluded from the operation of the provisions of law authorizing the sale of state lands. This provision withheld from the state officers all authority to grant or sell tide-lands within the city of San Pedro. The contention of appellant that this limitation as to lands subject to sale applies only to lands situated outside of, and not exceeding two miles beyond, the limits of incorporated cities and towns, is not of sufficient force to merit discussion. Lands in the city of San Pedro are necessarily within two miles thereof, and there is nothing in the language used by the legislature in former statutes or in this particular statute with reference to tide-lands in San Francisco or Oakland, which compels a contrary construction. The certificate of purchase was, therefore, for a reason not apparent on its face, void for want of authority in the state officials to convey the land described therein.
It is claimed that the defendants are not in a position authorizing them to question the validity of the certificate of purchase. This claim is based on the fact that the defendants *Page 47 
did not bring themselves in privity with the paramount source of title, and it is claimed that the certificate of purchase, valid on its face, is, therefore, conclusive against them. In support of this contention, Doll v. Meador, 16 Cal. 324, is relied on. While the opinion in that case may be construed as giving some support to the claim that one cannot attack a patent (and a certificate of purchase is the same in this respect as a patent), unless he connects himself in some way with the original source of title, it is now thoroughly established that although a patent is apparently regular on its face, yet if looking beyond the patent for a law upon which it is based "it is found that there is no law which authorizes such a patent under any state of facts, or that the particular tract named in the patent has been absolutely reserved from disposal, then the patent will be worthless and assailable from any quarter." (Gale v. Best,78 Cal. 237, [12 Am. St. Rep. 44, 20 P. 550].) As we read Doll v.Meador, 16 Cal. 324, it recognizes this general rule, for it is said therein by the court, through Mr. Justice Field, that "if it" (the patent) "be issued in the absence of legislation directing a disposition of the property described, or, by an officer who is not invested with power to sign the same, or for an estate prohibited, its validity may also be controverted in any action, either directly or collaterally." In Edwards vRolley, 96 Cal. 408, [31 Am. St. Rep. 234, 31 P. 267], this court admitted that the claim here made found support in Doll v.Meador, 16 Cal. 324, but said that on this point the case has not been followed. It then said, speaking through Judge Temple: "InSt. Louis Smelting Co. v. Kemp, 104 U.S. 636, the true rule is declared in an opinion written by Judge Field. He says: `On the other hand, a patent may be collaterally impeached in any action, and its operation as a conveyance defeated, by showing that the department had no jurisdiction to dispose of the lands; that is, that the law did not provide for selling them, or that they had been reserved from sale or dedicated to special purposes, or had been previously transferred to others.'" The court further quoted and approved the language of the United States supreme court inSteel v. St. Louis Smelting Co., 106 U.S. 447, [1 Sup. Ct. 389], that if the lands purported to be conveyed by the patent "never were the property of the United States, or if no legislation authorized their *Page 48 
sale, or if they had been previously disposed of or reserved from sale, the patent would be inoperative to pass the title, and objection to it could be taken on these grounds at any time and in any form of action." (See, also, Carr v. Quigley, 57 Cal. 394;McLaughlin v. Heid, 63 Cal. 208; Southern Pacific R.R. Co. v.Garcia, 64 Cal. 515, [2 P. 397]; Southern Pacific R.R. Co. v.McCuskey, 67 Cal. 67, [7 P. 122]; Cucamonga etc. Co. v. Moir,83 Cal. 101, [22 P. 55, 23 P. 359]; Fredericks v. Zumwalt,134 Cal. 44, 48, [66 P. 38]; Stoddard v. Chambers, 43 U.S. (2 How.) 317; Doolan v. Carr, 125 U.S. 618, [8 Sup. Ct. 1228]; LakeSuperior etc. Co. v. Cunningham, 155 U.S. 373, [5 Sup. Ct. 103].)
In Klauber v. Higgins, 117 Cal. 451, [49 P. 466], an action to quiet title, the land involved was tide-land within two miles of the city of San Diego, and the plaintiffs claimed under patents purporting to convey the same under the general laws of the state providing for the sale of tide-lands owned by the state, but reserving from sale tide-lands within two miles of any town or village. It was held that the patent being shown to be for lands for the sale of which no provision had been made, the law expressly reserving them from sale, the patent was absolutely void and inoperative to pass the title, and objection could be taken to it at any time and in any form of action by one who had no other claim than mere possession. The distinction is carefully made in the case just cited between the cases of the character under discussion, and those where the authority to issue the patent depends on the existence of particular facts in reference to the condition or character of the property, or the performance of certain antecedent acts, and officers have been appointed for the ascertainment of these matters in advance, who have passed upon them and given their judgment. In the latter class, it is well settled that the decision of the officers to whom the determination of the question is submitted by the law, though erroneous, cannot be collaterally attacked, even by one showing subsequent title from the same source. As put in Gale v. Best,78 Cal. 237, [12 Am. St. Rep. 44, 20 P. 550]: "If a large body of public lands be subjected to sale or other disposition under a law which has merely a general reservation of such parts of those lands as may be found to be of a particular character — such as swamp or mineral — then the land department has jurisdiction *Page 49 
to determine the character of any part thereof, and a patent is conclusive evidence that such jurisdiction has been exercised. In such a case, the patent could be attacked only by a direct proceeding, and by a person who connects himself directly with the title of the government." In such cases, the rule applied inDoll v. Meador, 16 Cal. 324, is properly applicable. But, as we have seen, this rule cannot be held applicable to lands which have by sufficient description of location been expressly reserved by the state from sale.
We regard it as absolutely immaterial in this connection that it does not appear that defendants were in possession of the land. Some of the cases cited state that one in possession is in a position to contest the right of another claiming under a void patent, from which it might be inferred that possession at least is essential to such a contest. It is elementary that a plaintiff in an action to quiet title cannot prevail unless he shows title in himself. If he has no title, he cannot complain that some one else, also without title, asserts an interest in the land.(Pennie v. Hildreth, 81 Cal. 127, [22 P. 398]; United StatesAssoc. etc. v. Pacific Imp. Co., 139 Cal. 370, [69 P. 1064, 72 P. 988]; City of San Diego v. Allison, 46 Cal. 162; City andCounty of San Francisco v. Ellis, 54 Cal. 72; Winter v. McMillan,87 Cal. 256, [22 Am. St. Rep 243, 25 P. 407]; Heney v. Posolli,109 Cal. 58, [41 P. 819], McGrath v. Wallace, 116 Cal. 551, [48 P. 719]; McKenzie v. Budd, 125 Cal. 602, [58 P. 199];Schroder v. Aden G.M. Co., 144 Cal. 630, [78 P. 20].) A defendant in such an action may always effectually resist a decree against himself, by showing simply that the plaintiff is without title. If plaintiff here had simply shown himself to be in possession of the land involved, he would have made a primafacie case of ownership, and would have been entitled to judgment in the absence of proof of actual ownership by defendants. He did not do this, but relied solely on the certificate of purchase, as a conveyance by the state to him. This, valid on its face, would have been prima facie evidence of ownership, it is true, but would have been no more, and defendants necessarily would have had the right to show the facts aliunde which rendered it worthless and inoperative as a conveyance, and thus rebut theprima facie case of ownership in plaintiff. It being established that a patent issued under such circumstances *Page 50 
is absolutely void and collaterally assailable in any form of action, this result inevitably follows. Accompanied, as the offer of this evidence by plaintiff was, by the admission of plaintiff of the facts showing the invalidity of the proceedings of plaintiff for the purchase of the land and the certificate of purchase based thereon, all of which defendants would have been entitled to show if the admission had not been made, the trial court did not err in sustaining the objection of defendants to the evidence.
The judgment is affirmed.
Sloss, J., concurred.